UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

2BD ASSOCIATES LIMITED
PARTNERSHIP; A. JOHN BRISCUSO,
Plaintiffs-Appellants,

v.

COUNTY COMMISSIONERS FOR QUEEN
ANNE'S COUNTY; WILLIAM V. RIGGS,
III, President, County
Commissioners for Queen Anne's
County; ARCHIBALD A.
MACGLASHAN, III, Vice-President,
County Commissioners for Queen
Anne's County; OSCAR A. SCHULZ,                No. 98-1014
Commissioner, County
Commissioners for Queen Anne's
County,
Defendants-Appellees,

and

MARION R. LEAVERTON, Chairman,
Board of Appeals for Queen Anne's
County; MICHAEL R. FOSTER,
Counsel to the Board of Appeals for
Queen Anne's County,
Defendants.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Frederic N. Smalkin, District Judge.
(CA-94-898-S)

Argued: June 2, 1998

Decided: September 2, 1998
Before WIDENER, MURNAGHAN, and MOTZ,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Warren K. Rich, RICH & HENDERSON, P.C., Annapo-
lis, Maryland, for Appellants. Richard Timothy Colaresi, NOR-
THROP, WALSH, BECKER, COLARESI & SPEARS, Bowie,
Maryland, for Appellees. ON BRIEF: William D. Evans, Jr., RICH
& HENDERSON, P.C., Annapolis, Maryland, for Appellants.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

2BD Associates Limited Partnership and A. John Briscuso (Appel-
lants), appeal the district court's grant of summary judgment in a law-
suit they brought against the County Commissioners of Queen Anne's
County and three of its individual Commissioners (Appellees), after
being denied approval for the construction of a travel plaza. Finding
no error in the district court's judgment, we affirm.

I.

Appellants are real estate developers who own three contiguous
lots, totaling 15.7 acres, located in Queen Anne's County, Maryland.
In December 1991, Appellants submitted to the County Department

                    2
of Planning and Zoning a proposal to build a truck stop/travel plaza
on the three lots. Pursuant to that plan, Appellants requested a County
variance for the fill of wetlands located on the property.

Over the next several months, neighborhood citizens and various
members of the County Commission expressed concern over the
Appellants' proposal. Among the issues raised were the travel plaza's
impact on wetlands and traffic congestion, and the danger of fuel
spills and other pollution. In April of 1993, Appellants attended a
meeting, at the urging of the Commission, to address these and other
citizen concerns. Numerous citizens voiced opposition to the pro-
posal. Following the meeting, Commissioner Oscar Schulz was alleg-
edly overheard to say that the Commission would defeat the travel
plaza by refusing approval for sewer services. In a later conversation,
Commissioner Schulz allegedly explained that his opposition to the
proposal was based on his fear that it would hurt business at his
nearby restaurant.

In early September 1993, the County Board of Appeals held a hear-
ing and unanimously voted to deny the Appellants' request for a wet-
lands variance.1 A short time later, the Commission unanimously
adopted Ordinance 93-02, which restricts the placement of truck stops
and travel plazas to suburban industrial parcels greater than 25 acres
and located at least 200 feet from any residential area. Following pas-
sage of the ordinance, the County's Planning and Zoning Department
informed Appellants that their proposal was denied.

Appellants brought suit against the Appellees in the United States
District Court for the District of Maryland, alleging violations of the
Equal Protection and Due Process Clauses; a temporary taking in vio-
lation of the Fifth and Fourteenth Amendments; an unconstitutional
exercise of police power; and tortious interference with business rela-
tions in violation of state law. Appellants also alleged that the Coun-
ty's refusal to allow the proposed development was barred by the
doctrine of zoning estoppel.
_________________________________________________________________

1 Appellants appealed that decision to the Circuit Court for Queen
Anne's County.

                    3
The Commissioners filed a motion for abstention, or in the alterna-
tive, for dismissal, which was ultimately converted to a motion for
summary judgment. Following discovery, the district court issued a
decision and order dismissing the takings claim; granting summary
judgment to the Commissioners on the equal protection claim;
abstaining from the remaining federal claims; and declining to exer-
cise supplemental jurisdiction over the state law claim.

Appellants filed a notice of appeal with this Court on September
20, 1995. At oral argument, both parties were apparently surprised by
the Supreme Court's recent decision in Quackenbush v. Allstate Ins.
Co., 517 U.S. 706 (1996), which narrowed the application of absten-
tion to cases involving equitable or discretionary relief. In a per
curiam opinion, we vacated the district court's order and remanded
for reconsideration of the entire decision, "especially including any
effect thereupon had by Quackenbush." 2BD Assocs. Ltd. Partnership
v. County Commissioners for Queen Anne's County, No. 95-2763 (4th
Cir. June 24, 1996). We took no position on the merits of the Appel-
lants' claims.

Following remand, the district court ordered full discovery and the
parties filed competing motions for summary judgment. The district
court granted summary judgment to the Commissioners on all federal
claims, and declined to exercise supplemental jurisdiction over the
state law claim. This appeal followed.

II.

Appellants contend that the district court on remand failed to com-
ply with our order to reconsider its entire decision. They ask that we
remand the case, once again, for reconsideration.

We decline to do so. Aside from conclusory statements about the
district court's failure to comply, Appellants have offered no reason
to believe that the district court ignored our instructions to reconsider
its decision. Moreover, our reading of the district court's opinion con-
vinces us that due consideration was given to all issues. We, there-
fore, find it unnecessary to remand the case for reconsideration.

                     4
III.

Appellants next maintain that the district court erred in granting
summary judgment on their claim that the Commissioners' enactment
of Ordinance 93-02 violated their rights under the Equal Protection
Clause. They contend the ordinance unfairly discriminates against
those wishing to develop truck stops and travel plazas.

We review de novo the district court's decision to grant summary
judgment. See M & M Med. Supplies & Servs., Inc. v. Pleasant Valley
Hosp., Inc., 981 F.2d 160, 163 (4th Cir. 1992) (en banc). Pursuant to
Fed. R. Civ. P. 56(c), summary judgment is appropriate if there is no
genuine issue of material fact and the moving party is entitled to judg-
ment as a matter of law. See M & M, 981 F.2d at 162-63.

The Equal Protection Clause of the Fourteenth Amendment prohib-
its a state from "deny[ing] to any person within its jurisdiction the
equal protection of the laws." U.S. Const. amend. XIV, § 1. The thrust
of the Equal Protection Clause is to "require[ ] that the states apply
each law, within its scope, equally to persons similarly situated, and
that any differences of application must be justified by the law's pur-
pose." Sylvia Development Corp. v. Calvert County, 48 F.3d 810, 818
(4th Cir. 1995).

To assess the merits of the Appellants' claim, we apply a familiar
analysis, most recently summarized in Sylvia, 48 F.3d at 819-20. Pur-
suant to that analysis, we ask first whether the government has created
a classification that singles out a particular group of individuals for
unique treatment under the law.2 See id. at 819. Once such a classifi-
cation has been identified, the next step is to analyze the govern-
ment's action according to the appropriate degree of scrutiny. See id.
at 820. Where, as here, there is no contention that the government has
burdened a fundamental right or employed a suspect classification, we
apply so-called rational basis scrutiny, which presumes the legislation
is valid so long as "the classification . . . is rationally related to a legit-
imate state interest." City of Cleburne v. Cleburne Living Ctr., Inc.,
_________________________________________________________________
2 Such a classification may appear on the face of the legislation or may
be demonstrated by the plaintiff to have been intentionally utilized in the
government's administration of the law. See Sylvia, 48 F.3d at 819.

                    5
473 U.S. 432, 440 (1985) (citations omitted); see Front Royal & War-
ren County Indus. Park Corp. v. Town of Front Royal , 135 F.3d 275,
290 (4th Cir. 1998) (citations omitted). The legislation must be sus-
tained "if there is any reasonably conceivable state of facts that could
provide a rational basis for the classification." International Science
& Tech. Inst. v. INACOM Communications, Inc., 106 F.3d 1146, 1157
(4th Cir. 1997) (quoting Thomasson v. Perry, 80 F.3d 915, 928 (4th
Cir. 1996)).

In the present case, we may assume, without deciding, that Ordi-
nance 93-02 contains a facial classification, for we agree with the dis-
trict court that the ordinance easily passes muster under rational basis
scrutiny. The County's expressed interests in regulating traffic and
preventing pollution are clearly legitimate governmental purposes,
and the ordinance, which regulates the location and aesthetics of
travel plazas, is rationally related to those goals. Because no reason-
able jury could find otherwise on the record presented, the district
court did not err in granting summary judgment to the Commission-
ers.

Appellants attempt to rescue their claim by arguing that the real
purpose behind passage of the ordinance was to placate angry voters
and to further the private business interests of Commissioner Schulz.
However, it is well-established in Supreme Court case law and the
decisions of this Court that the actual motivation of the legislature is
"constitutionally irrelevant" to the equal protection inquiry, United
States R.R. Retirement Bd. v. Fritz, 449 U.S. 166, 179 (1980) (quoting
Fleming v. Nestor, 363 U.S. 603, 612 (1960)), since the sole question
facing the court is whether the legislation is justified by "plausible
reasons," id.; see Plyer v. Moore, 100 F.3d 365, 374 (4th Cir. 1996)
("Once we have determined that there exists a plausible reason for the
[legislature's] action -- and regardless of whether that reasoning
actually motivated [the legislature] -- our inquiry is at an end.")
(emphasis added).

In any event, Appellants have pointed to no authority, and we are
aware of none, holding a legislative act unconstitutional merely
because it was taken in response to constituent pressure or because a
single legislator was motivated by illegitimate considerations. We,

                    6
therefore, agree with the district court that summary judgment was
appropriate.

IV.

Appellants challenge the district court's grant of summary judg-
ment on their due process claims, which alleged that the Commission-
ers denied them both substantive and procedural due process during
the permit and variance application processes.

To establish a violation of substantive or procedural due process,
Appellants must demonstrate, among other things, that they enjoy a
protected property interest. See Plyer, 100 F.3d at 374; Sylvia, 48 F.3d
at 826, 827. Appellants argue that their expectation for making valu-
able use of their property constitutes such an interest. However, it is
well-established that "[a] property interest requires more than a unilat-
eral expectation' that a permit or license will be issued . . . ." Biser
v. Town of Bel Air, 991 F.2d 100, 104 (4th Cir. 1993) (quoting Board
of Regents v. Roth, 408 U.S. 564, 577 (1972)). The plaintiff must
demonstrate a "legitimate claim of entitlement." Id. (quoting Roth,
408 U.S. at 577). Thus, in Biser, we rejected the plaintiff's due pro-
cess claim -- arising from the city's denial of authorization for a pro-
posed development -- where local zoning ordinances gave the city
broad discretion to decide whether or not to grant a variance by con-
sidering, among other things, whether it "would adversely affect the
public health [and] safety . . . ." Id. at 104 ("[I]f a local agency has
[a]ny significant discretion' in determining whether a permit should
issue, then a claimant has no legitimate entitlement and, hence, no
cognizable property interest.") (citation omitted).

The same is true in the case at bar. Appellants concede that under
County zoning ordinances they are entitled to develop their property
only after obtaining, among other things, a variance to allow the fill-
ing of wetlands. The County Board of Appeals is given broad discre-
tion to grant variances only if it concludes that the condition is
"peculiar to the property" and is not the result of any action taken by
the applicant. A variance is to be granted only if it is in the "public
interest" and if refusal of the variance would result in "unnecessary
hardship" to the property owner. In light of that broad discretion and
our holding in Biser, we agree with the district court that Appellants

                    7
have no cognizable property interest for purposes of the Due Process
Clause.

V.

Appellants' final contention is that the district court erred in refus-
ing to exercise supplemental jurisdiction, pursuant to 28 U.S.C.
§ 1367(a), over their state law claim after granting summary judgment
on the federal claims. We review the district court's decision to dis-
miss the claim for an abuse of discretion. See Jordahl v. Democratic
Party of Virginia, 122 F.3d 192, 203 (4th Cir. 1997) (citation omit-
ted).

Under 28 U.S.C. § 1367(c)(3), a district court may decline to exer-
cise supplemental jurisdiction when it "has dismissed all claims over
which it has original jurisdiction . . . ." In United Mine Workers of
America v. Gibbs, 383 U.S. 715 (1966), the Supreme Court cautioned
that "[n]eedless decisions of state law should be avoided both as a
matter of comity and to promote justice between the parties, by pro-
curing for them a surer-footed reading of applicable law," id. at 726.
In light of those interests, the Court explicitly stated that "if the fed-
eral law claims are dismissed before trial . . . the state claims should
be dismissed as well." Id. On the basis of that authority, we cannot
say the district court abused its discretion in declining to exercise sup-
plemental jurisdiction. See Shanaghan v. Cahill , 58 F.3d 106, 110
(4th Cir. 1995) ("[T]rial courts enjoy wide latitude in determining
whether or not to retain jurisdiction over state claims when all federal
claims have been extinguished.").

The judgment of the district court is, therefore,

AFFIRMED.

                     8